       Case 1:15-md-02657-FDS Document 1425 Filed 03/26/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



IN RE : ZOFRAN® (ONDANSETRON)
PRODUCTS LIABILITY LITIGATION                      MDL No. 1:15-md-2657-FDS

This document relates to:
All Actions



     GLAXOSMITHKLINE LLC’S EMERGENCY MOTION TO STRIKE THE
 SUPPLEMENTAL REPORTS OF PLAINTIFFS’ GENERAL CAUSATION EXPERTS

       For the reasons discussed in the accompanying Memorandum in Support, GSK moves to

strike the supplemental expert reports of Drs. Abdulla, Sadler, and Danielsson as untimely and

improper. Because the Court is set to hear argument on the admissibility of these experts’

opinions at the Daubert hearings on April 24-26, 2019, GSK requests expedited consideration.

                         LOCAL RULE 7.1(A)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(A)(2), the undersigned counsel hereby certifies that counsel

for GSK conferred with counsel for Plaintiffs in a good faith effort to narrow the issues of

dispute without success. Plaintiffs’ counsel have expressed their view that the motion should be

heard at the status conference on April 8, 2019.
      Case 1:15-md-02657-FDS Document 1425 Filed 03/26/19 Page 2 of 3



Dated: March 26, 2019

                                 Respectfully submitted,


                                  /s/ Thomas Sheehan
                                 Thomas Sheehan
                                 Eva Canaan
                                 PHILLIPS LYTLE L.L.P.
                                 One Canalside
                                 125 Main Street
                                 Buffalo, NY 14203-2887
                                 tsheehan@phillipslytle.com
                                 ecanaan@phillipslytle.com

                                 Madeleine M. McDonough
                                 Jennifer M. Stevenson
                                 Jennifer Stonecipher Hill
                                 SHOOK, HARDY & BACON L.L.P.
                                 2555 Grand Blvd.
                                 Kansas City, MO 64108
                                 Telephone: (816) 474-6550
                                 Facsimile: (816) 421-5547
                                 mmcdonough@shb.com
                                 jstevenson@shb.com
                                 jshill@shb.com
                                 Admitted pro hac vice


                                 Attorneys for Defendant GlaxoSmithKline LLC
        Case 1:15-md-02657-FDS Document 1425 Filed 03/26/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the

CM/ECF system, will be sent electronically to all registered participants as identified on the

Notice of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those

identified as non-registered participants.



                                             /s/ Thomas Sheehan

                                             Thomas Sheehan
